DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 12 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Claim Objections
Claim 44 is objected to because of the following informalities:  
In claim 44 II.1, the recitation “include” should read “includes” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16 – 19, 31, 34 – 36 and 40 – 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 44, the recitation of “sleeve” makes the claim unclear and vague, as for not specifying if it refers to the “sleeve” in claim 12 or to a different sleeve, clarification is requested.
For the sake of examination, the “sleeve” in claim 44 is interpreted as referring to the sleeve in claim 12.
Claim 19 recites the limitation "the outer surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 12, the recitation of “applies torque to the sleeve by the threaded engagement between the second threaded portion of the sleeve and the threaded region of the input shaft” makes the claim unclear and vague, wherein the limitation directed to the “a second threaded portion” was omitted from the claim, thereby providing no antecedent basis for the limitation above. 
For the sake of examination, the limitation above is presumed to be omitted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aoki (US Pat. 4065941).
Claim 12, Aoki discloses a driver [abstract, Figs. 1-5], comprising: 
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 16 – 19, 31, 34 – 36 and 40 – 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaPosta et al. (US Pub. 2012/0265259 A1) in view of Aoki (US Pat. 4065941).
Claims 12, 34 – 35 and 43 – 47, LaPosta discloses a driver [abstract, Figs. 2 – 3], comprising: 
an input shaft [defined by at least a proximal portion of 34] capable of transmitting torque; 
a driver tip [defined by at least a distal portion of 34 towards 42] coupled to the input shaft, the driver tip including an interface at an end thereof configured for engaging adapted to engage a screw [para.49, Figs. 1]; and
a sleeve [defined by at least a portion of 22 alone or in combination with 26] extending over a portion of at least one of the input shaft and the driver tip [Figs.1], the sleeve including:
a first threaded portion at a distal end thereof that is capable of receive an exterior thread
of a screw head [defined by at least a portion by 68, para.52]; and
wherein rotation of the sleeve is capable of causing the first threaded portion to engage a corresponding exterior threaded portion on the screw head to further engage the driver tip within the screw head at the interface [since the structure of the prior art is substantially identical to that claimed, therefore, inherently capable of performing the claimed functions if one desire to do so, Fig.8E]; and
wherein rotation of the input shaft is capable of applying torque to the screw through the interface of the driver tip and capable of applying torque to the sleeve by threaded engagement between the second threaded portion of the sleeve and the threaded region of the input shaft [since the structure of the prior art is substantially identical to that claimed, therefore, inherently capable of performing the claimed functions if one desire to do so, in this case, the shaft is capable of applying torque on a screw with its torque transmission interface, and when there is 
wherein the sleeve includes an elongated body portion provided adjacent a proximal end of the sleeve and a distal portion adjacent the distal end of the sleeve, the first threaded portion provided on the distal portion [at least a portion of 22 defines elongated proximal and distal portions, adjacent proximal and distal ends of the sleeve, respectively, and the first threaded portion by 68is provided on the distal portion, Figs.3]. 
LaPosta does not disclose wherein the input shaft comprises a joint mechanism and the sleeve includes a helical structure which allows bending of the joint mechanism of the input shaft; wherein the joint mechanism is axially aligned with the helical structure; and wherein the helical structure is provided between proximal and distal ends of the sleeve; an outer diameter of the helical structure corresponds to an outer diameter of the elongated body portion or a proximal end of the distal portion; and wherein the helical structure comprises a band wound helically around a longitudinal axis of the sleeve, wherein a spacing between adjacent turns of the band defines a helical shaped opening extending between an outer surface of the sleeve and an inner surface of the sleeve; and wherein the joint mechanism comprises an articulating joint being universal joint and the input shaft is coupled to the driver tip at the articulating joint.
Aoki teaches an analogous driver [abstract, Figs. 1 – 5], comprising a drive shaft and tip [defined by at least a portion of 22 and 32] and a sleeve [defined by at least a portion of 12 and 52], wherein the shaft comprises a joint mechanism [defined by at least ball joint 31 alone or in combination with 25] and the sleeve includes a helical structure which allows bending of the joint mechanism of the shaft [defined by spring member 29]; wherein the joint mechanism is axially aligned with the helical structure [Fig.2]; and wherein the helical structure is provided 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of LaPosta and Aoki, and construct the shaft of LaPosta having a universal joint between proximal and distal portions, defining a joint mechanism in view of the shaft of Aoki, and construct the sleeve of LaPosta having a spring to allow the joint mechanism of the shaft to bend in view of the sleeve of Aoki. One would have been motivated to do so in order to provide the driver of LaPosta with a universal joint having an increased degree of flexibility and capable of causing the joint to return to its original position after use, which may provide a user with a greater flexibility to continue applying torque while proximal and distal portions of the shaft and sleeve are not aligned.
Claims 16 – 19, 31, 36 and 40 – 42, LaPosta discloses the limitations of claim 12, as above, and further, LaPosta discloses (claim 16) wherein the screw further comprise an outer threaded portion on an external surface of a head of the screw, the outer threaded portion adapted to engage the inner threads disposed at the distal end of the bushing [the office is of the position (claim 17) an aiming device [defined by at least a portion of 90, Fig.4] and a stop region [defined by at least a portion of 130 and/or 50 and/or at least a portion by slot 88], wherein the stop region cooperates with the aiming device to hold the sleeve within the aiming device as torque is transmitted to the screw and the sleeve, such that engagement between the aiming device and the stop region prohibits rotation of the sleeve [Figs.1 and 8, paras.51, 58, wherein at least a portion of the stop is capable of holding the sleeve within the aiming device]; (claim 18) wherein after the sleeve is held within the aiming device and rotational movement of the sleeve is prohibited, continued torque applied to the screw via rotational movement of the input shaft and driver tip is capable of causing the threaded portion on the screw head disengage from the threaded portion of the sleeve, wherein the threaded portion of the sleeve and the threaded portion of the screw head are capable of having the same orientation [Figs.8, wherein rotations of the shaft advances the screw relative to the sleeve when being prevented from rotation]; (claim 19) wherein the stop region is formed as a toothed feature extending radially around the outer surface of the sleeve [defined by at least a portion of 134 and/or 50 and/or at least a portion by slot 88]; (claim 31) wherein the threaded portion included on the distal end of the sleeve includes inner threads disposed on an internal surface of the sleeve [68, Fig.3A]; (claim 36) wherein the interface of the driver tip includes at least one of a self-retaining star-drive, a hexagonal shape, a square shape, or a polygonal shape [para.49]; (claim 40) an elongated outer slip sleeve positioned around at least a portion of the sleeve [defined by at least a portion of 90, Fig.4]; (claim 41) wherein the outer slip sleeve includes a flexible portion proximate the coupling between the input shaft and the driver tip [defined by at least a portion of (claim 42) wherein the sleeve is capable of being fixed-with respect to the input shaft [due to the threaded connection between 58 and 72]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775